Broward County Comp ission
Deed Doo Stampa: (S380 opYt302-JKO Doc 25-1 Filed 06/12/19 Page 1 of 2

#34 FILED: BROWARD COUNTY, FL Brenda D. Forman, CLERK 8/7/2018 3:04:46 PM.****

In the Circuit Court of the Seventeenth Judicial Circuit
in and for Broward County, Florida

PARKLAND GOLF & COUNTRY CLUB FOUNDATION, INC
Plaintiff

VS.

JACKSON, LEONARD ; JACKSON, JULIET ; SHARPE, NEVILLE ;
BNB CONSTRUCTION, ING ; SHAPIRO, BLASI, WASSERMAN &
GORA, PA; BANK OF NEW YORK MELLON TRUST CO NA.

Defendant

CACE-17-006079
Division: © 94

Certificate of Title

The undersigned, Brenda D. Forman, Clerk of the Court, certifies that she executed and filed a certificate of sale in
this action on July 24, 2018, for the property described herein and that no objections to the sale have been filed
within the time allowed for filing objections.

The following property in Broward County, Florida:
- SEE ATTACHMENT -

Was sold to: YKI PROPERTY HOLDINGS LLC
400 N Pine Island Rd Suite 300 Plantation, FL, 33324

Witness my hand and the seal of this court on August 07, 2018 .

“peo

- Brenda D. Forman, Clerk of the Circuit & County Court
Broward County, Florida

 

Total consideration: $50,000.00
Doc Stamps: $350.00
Case 19-14302-JKO Doc 25-1 Filed 06/12/19 Page 2 of 2

Lot 62, Block H, PARKLAND GOLF & COUNTRY CLUB, REPLAT #2,

according to the Plat thereof, as recorded in Plat Book 174, Pages 137-161, of the
Public Records of Broward County, Florida.

Property Address: 9551 Eden Manor, Paridand, Florida 33076
